
	

113 HR 757 IH: SAVE Native Women Act
U.S. House of Representatives
2013-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 757
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2013
			Ms. McCollum (for
			 herself, Mr. Cole,
			 Mr. Grijalva,
			 Mr. Simpson,
			 Ms. Norton, and
			 Ms. Moore) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary, and in addition to the Committee on
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To decrease the incidence of violent crimes against
		  Indian women, to strengthen the capacity of Indian tribes to exercise the
		  sovereign authority of Indian tribes to respond to violent crimes committed
		  against Indian women, and to ensure that perpetrators of violent crimes
		  committed against Indian women are held accountable for that criminal behavior,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Stand Against Violence and Empower
			 Native Women Act, or the SAVE Native Women
			 Act.
		2.Grants to Indian
			 tribal governmentsSection
			 2015(a) of title I of the Omnibus Crime Control and Safe Streets Act of 1968
			 (42 U.S.C. 3796gg–10(a)) is amended—
			(1)in paragraph (2), by inserting sex
			 trafficking, after sexual assault,;
			(2)in paragraph (4), by inserting sex
			 trafficking, after sexual assault,;
			(3)in paragraph (5),
			 by striking and stalking and all that follows and inserting
			 sexual assault, sex trafficking, and stalking;;
			(4)in paragraph (7)—
				(A)by inserting sex
			 trafficking, after sexual assault, each place it
			 appears; and
				(B)by striking
			 and at the end;
				(5)in paragraph (8)—
				(A)by inserting sex
			 trafficking, after stalking,; and
				(B)by striking the period at the end and
			 inserting a semicolon; and
				(6)by adding at the
			 end the following:
				
					(9)provide services
				to address the needs of youth who are victims of domestic violence, dating
				violence, sexual assault, sex trafficking, or stalking and the needs of youth
				and children exposed to domestic violence, dating violence, sexual assault, or
				stalking, including support for the nonabusing parent or the caretaker of the
				youth or child; and
					(10)develop and
				promote legislation and policies that enhance best practices for responding to
				violent crimes against Indian women, including the crimes of domestic violence,
				dating violence, sexual assault, sex trafficking, and
				stalking.
					.
			3.Grants to Indian
			 tribal coalitionsSection
			 2001(d) of title I of the Omnibus Crime Control and Safe Streets Act of 1968
			 (42 U.S.C. 3796gg(d)) is amended to read as follows:
			
				(d)Tribal coalition
				grants
					(1)PurposeThe
				Attorney General shall award a grant to tribal coalitions for purposes
				of—
						(A)increasing
				awareness of domestic violence and sexual assault against Indian women;
						(B)enhancing the
				response to violence against Indian women at the Federal, State, and tribal
				levels;
						(C)identifying and
				providing technical assistance to coalition membership and tribal communities
				to enhance access to essential services to Indian women victimized by domestic
				and sexual violence, including sex trafficking; and
						(D)assisting Indian
				tribes in developing and promoting State, local, and tribal legislation and
				policies that enhance best practices for responding to violent crimes against
				Indian women, including the crimes of domestic violence, dating violence,
				sexual assault, sex trafficking, and stalking.
						(2)GrantsThe
				Attorney General shall award grants on an annual basis under
				paragraph (1) to—
						(A)each tribal
				coalition that—
							(i)meets the criteria
				of a tribal coalition under section 40002(a) of the Violence Against Women Act
				of 1994 (42 U.S.C. 13925(a));
							(ii)is recognized by
				the Office on Violence Against Women;
							(iii)provides
				services to Indian tribes; and
							(iv)meets any
				additional criteria the Attorney General may require; and
							(B)organizations that
				propose to incorporate and operate a tribal coalition in areas where Indian
				tribes are located but no tribal coalition exists.
						(3)Use of
				amountsFor each of fiscal years 2014 through 2018, of the
				amounts appropriated to carry out this subsection—
						(A)not more than 10
				percent shall be made available to organizations described in paragraph (2)(B),
				provided that 1 or more organizations determined by the Attorney General to be
				qualified apply; and
						(B)not less than 90
				percent shall be made available to tribal coalitions described in paragraph
				(2)(A), which amounts shall be distributed equally among each eligible tribal
				coalition for the applicable fiscal year.
						(4)Eligibility for
				other grantsReceipt of an award under this subsection by a
				tribal coalition shall not preclude the tribal coalition from receiving
				additional grants under this title to carry out the purposes described in
				paragraph (1).
					(5)Multiple purpose
				applicationsNothing in this subsection prohibits any tribal
				coalition or organization described in paragraph (2) from applying for funding
				to address sexual assault or domestic violence needs in the same
				application.
					.
		4.ConsultationSection 903 of the Violence Against Women
			 and Department of Justice Reauthorization Act of 2005 (42 U.S.C. 14045d) is
			 amended—
			(1)in subsection (a)—
				(A)by striking and the Violence Against
			 Women Act of 2000 and inserting , the Violence Against Women Act
			 of 2000; and
				(B)by inserting
			 , and the Stand Against Violence and
			 Empower Native Women Act before the period at the
			 end;
				(2)in subsection
			 (b)—
				(A)in the matter
			 preceding paragraph (1), by striking Secretary of the Department of
			 Health and Human Services and inserting Secretary of Health and
			 Human Services, the Secretary of the Interior,; and
				(B)in paragraph (2),
			 by striking and stalking and inserting stalking, and sex
			 trafficking; and
				(3)by adding at the
			 end the following:
				
					(c)Annual
				reportThe Attorney General shall submit to Congress an annual
				report on the annual consultations required under subsection (a) that—
						(1)contains the
				recommendations made under subsection (b) by Indian tribes during the year
				covered by the report;
						(2)describes actions
				taken during the year covered by the report to respond to recommendations made
				under subsection (b) during the year or a previous year; and
						(3)describes how the
				Attorney General will work in coordination and collaboration with Indian
				tribes, the Secretary of Health and Human Services, and the Secretary of the
				Interior to address the recommendations made under subsection (b).
						(d)NoticeNot
				later than 120 days before the date of a consultation under subsection (a), the
				Attorney General shall notify tribal leaders of the date, time, and location of
				the
				consultation.
					.
			5.Tribal
			 jurisdiction over crimes of domestic violenceTitle II of Public Law 90–284 (25 U.S.C.
			 1301 et seq.) (commonly known as the Indian Civil Rights Act of
			 1968) is amended by adding at the end the following:
			
				204.Tribal
				jurisdiction over crimes of domestic violence
					(a)DefinitionsIn
				this section:
						(1)Dating
				violenceThe term dating violence means violence
				committed by a person who is or has been in a social relationship of a romantic
				or intimate nature with the victim, as determined by the length of the
				relationship, the type of relationship, and the frequency of interaction
				between the persons involved in the relationship.
						(2)Domestic
				violenceThe term domestic violence means violence
				committed by a current or former spouse or intimate partner of the victim, by a
				person with whom the victim shares a child in common, by a person who is
				cohabitating with or has cohabitated with the victim as a spouse or intimate
				partner, or by a person similarly situated to a spouse of the victim under the
				domestic- or family- violence laws of an Indian tribe that has jurisdiction
				over the Indian country where the violence occurs.
						(3)Indian
				countryThe term Indian country has the meaning
				given the term in section 1151 of title 18, United States Code.
						(4)Participating
				tribeThe term participating tribe means an Indian
				tribe that elects to exercise special domestic violence criminal jurisdiction
				over the Indian country of that Indian tribe.
						(5)Protection
				orderThe term protection order—
							(A)means any
				injunction, restraining order, or other order issued by a civil or criminal
				court for the purpose of preventing violent or threatening acts or harassment
				against, sexual violence against, contact or communication with, or physical
				proximity to, another person; and
							(B)includes any
				temporary or final order issued by a civil or criminal court, whether obtained
				by filing an independent action or as a pendent lite order in another
				proceeding, if the civil or criminal order was issued in response to a
				complaint, petition, or motion filed by or on behalf of a person seeking
				protection.
							(6)Special domestic
				violence criminal jurisdictionThe term special domestic
				violence criminal jurisdiction means the criminal jurisdiction that a
				participating tribe may exercise under this section but could not otherwise
				exercise.
						(7)Spouse or
				intimate partnerThe term spouse or intimate partner
				has the meaning given the term in section 2266 of title 18, United States
				Code.
						(b)Nature of the
				criminal jurisdiction
						(1)In
				generalNotwithstanding any other provision of law, in addition
				to all powers of self-government recognized and affirmed by sections 201 and
				203, the powers of self-government of a participating tribe include the
				inherent power of that tribe, which is hereby recognized and affirmed, to
				exercise special domestic violence criminal jurisdiction over all
				persons.
						(2)Concurrent
				jurisdictionThe exercise of special domestic violence criminal
				jurisdiction by a participating tribe shall be concurrent with the jurisdiction
				of the United States, of a State, or of both.
						(3)ApplicabilityNothing
				in this section—
							(A)creates or
				eliminates any Federal or State criminal jurisdiction over Indian
				country;
							(B)affects the
				authority of the United States or any State government that has been delegated
				authority by the United States to investigate and prosecute a criminal
				violation in Indian country;
							(C)shall apply to an
				Indian tribe in the State of Alaska, except with respect to the Metlakatla
				Indian Community, Annette Islands Reserve; or
							(D)shall limit,
				alter, expand, or diminish the civil or criminal jurisdiction of the State of
				Alaska or any subdivision of the State of Alaska.
							(c)Criminal
				conductA participating tribe may exercise special domestic
				violence criminal jurisdiction over a defendant for criminal conduct that falls
				into one or more of the following categories:
						(1)Domestic
				violence and dating violenceAn act of domestic violence or
				dating violence that occurs in the Indian country of the participating
				tribe.
						(2)Violations of
				protection ordersAn act that—
							(A)occurs in the
				Indian country of the participating tribe; and
							(B)violates the
				portion of a protection order that—
								(i)prohibits or
				provides protection against violent or threatening acts or harassment against,
				sexual violence against, contact or communication with, or physical proximity
				to, another person;
								(ii)was issued
				against the defendant;
								(iii)is enforceable
				by the participating tribe; and
								(iv)is consistent
				with section 2265(b) of title 18, United States Code.
								(d)Dismissal of
				certain cases
						(1)Definition of
				victimIn this subsection and with respect to a criminal
				proceeding in which a participating tribe exercises special domestic violence
				criminal jurisdiction based on a criminal violation of a protection order, the
				term victim means a person specifically protected by a protection
				order that the defendant allegedly violated.
						(2)Non-Indian
				victims and defendantsIn a criminal proceeding in which a
				participating tribe exercises special domestic violence criminal jurisdiction,
				the case shall be dismissed if—
							(A)the defendant
				files a pretrial motion to dismiss on the grounds that the alleged offense did
				not involve an Indian; and
							(B)the participating
				tribe fails to prove that the defendant or an alleged victim is an
				Indian.
							(3)Ties to Indian
				tribeIn a criminal proceeding in which a participating tribe
				exercises special domestic violence criminal jurisdiction, the case shall be
				dismissed if—
							(A)the defendant
				files a pretrial motion to dismiss on the grounds that the defendant and the
				alleged victim lack sufficient ties to the Indian tribe; and
							(B)the prosecuting
				tribe fails to prove that the defendant or an alleged victim—
								(i)resides in the
				Indian country of the participating tribe;
								(ii)is employed in
				the Indian country of the participating tribe; or
								(iii)is a spouse or
				intimate partner of a member of the participating tribe.
								(4)WaiverA
				knowing and voluntary failure of a defendant to file a pretrial motion
				described in paragraph (2) or (3) shall be considered a waiver of the right to
				seek a dismissal under this subsection.
						(e)Rights of
				defendantsIn a criminal proceeding in which a participating
				tribe exercises special domestic violence criminal jurisdiction, the
				participating tribe shall provide to the defendant—
						(1)all applicable
				rights under this Act;
						(2)if a term of
				imprisonment of any length is imposed, all rights described in section 202(c);
				and
						(3)all other rights
				whose protection is necessary under the Constitution of the United States in
				order for Congress to recognize and affirm the inherent power of the
				participating tribe to exercise special domestic violence criminal jurisdiction
				over the defendant.
						(f)Petitions To
				stay detention
						(1)In
				generalA person who has filed a petition for a writ of habeas
				corpus in a court of the United States under section 203 may petition that
				court to stay further detention of that person by the participating
				tribe.
						(2)Grant of
				stayA court shall grant a stay described in paragraph (1) if the
				court—
							(A)finds that there
				is a substantial likelihood that the habeas corpus petition will be granted;
				and
							(B)after giving each
				alleged victim in the matter an opportunity to be heard, finds by clear and
				convincing evidence that under conditions imposed by the court, the petitioner
				is not likely to flee or pose a danger to any person or the community if
				released.
							(g)Grants to tribal
				governmentsThe Attorney General may award grants to the
				governments of Indian tribes (or to authorized designees of those
				governments)—
						(1)to strengthen
				tribal criminal justice systems to assist Indian tribes in exercising special
				domestic violence criminal jurisdiction, including—
							(A)law enforcement
				(including the capacity of law enforcement or court personnel to enter
				information into and obtain information from national crime information
				databases);
							(B)prosecution;
							(C)trial and
				appellate courts;
							(D)probation
				systems;
							(E)detention and
				correctional facilities;
							(F)alternative
				rehabilitation centers;
							(G)culturally
				appropriate services and assistance for victims and their families; and
							(H)criminal codes and
				rules of criminal procedure, appellate procedure, and evidence;
							(2)to provide
				indigent criminal defendants with the effective assistance of licensed defense
				counsel, at no cost to the defendant, in criminal proceedings in which a
				participating tribe prosecutes a crime of domestic violence or dating violence
				or a criminal violation of a protection order;
						(3)to ensure that, in
				criminal proceedings in which a participating tribe exercises special domestic
				violence criminal jurisdiction, jurors are summoned, selected, and instructed
				in a manner consistent with all applicable requirements; and
						(4)to accord victims
				of domestic violence, dating violence, and violations of protection orders
				rights that are similar to the rights of a crime victim described in section
				3771(a) of title 18, United States Code, consistent with tribal law and
				custom.
						(h)Supplement, not
				supplantAmounts made available under this section shall
				supplement and not supplant any other Federal, State, tribal, or local
				government amounts made available to carry out activities described in this
				section.
					(i)Authorization of
				appropriationsThere are authorized to be appropriated $5,000,000
				for each of fiscal years 2014 through 2018 to carry out subsection (g) and to
				provide training, technical assistance, data collection, and evaluation of the
				criminal justice systems of participating
				tribes.
					.
		6.Tribal protection
			 ordersSection 2265 of title
			 18, United States Code, is amended by striking subsection (e) and inserting the
			 following:
			
				(e)Tribal court
				jurisdiction
					(1)In
				generalExcept as provided in paragraph (2), for purposes of this
				section, a court of an Indian tribe shall have full civil jurisdiction to issue
				and enforce protection orders involving any person, including the authority to
				enforce any orders through civil contempt proceedings, to exclude violators
				from Indian land, and to use other appropriate mechanisms, in matters arising
				anywhere in the Indian country of the Indian tribe (as defined in section 1151)
				or otherwise within the authority of the Indian tribe.
					(2)ApplicabilityParagraph
				(1)—
						(A)shall not apply to
				an Indian tribe in the State of Alaska, except with respect to the Metlakatla
				Indian Community, Annette Islands Reserve; and
						(B)shall not limit,
				alter, expand, or diminish the civil or criminal jurisdiction of the State of
				Alaska or any subdivision of the State of
				Alaska.
						.
		7.Amendments to the
			 Federal assault statute
			(a)In
			 generalSection 113 of title 18, United States Code, is
			 amended—
				(1)in subsection
			 (a)—
					(A)by striking
			 paragraph (1) and inserting the following:
						
							(1)Assault with
				intent to commit murder or a violation of section 2241 or 2242, by a fine under
				this title, imprisonment for not more than 20 years, or
				both.
							;
					(B)in paragraph (2),
			 by striking felony under chapter 109A and inserting
			 violation of section 2241 or 2242;
					(C)in paragraph (3)
			 by striking and without just cause or excuse,;
					(D)in paragraph (4),
			 by striking six months and inserting 1
			 year;
					(E)in paragraph
			 (7)—
						(i)by
			 striking substantial bodily injury to an individual who has not attained
			 the age of 16 years and inserting substantial bodily injury to a
			 spouse or intimate partner, a dating partner, or an individual who has not
			 attained the age of 16 years; and
						(ii)by
			 striking fine and inserting a fine; and
						(F)by adding at the
			 end the following:
						
							(8)Assault of a
				spouse, intimate partner, or dating partner by strangling, suffocating, or
				attempting to strangle or suffocate, by a fine under this title, imprisonment
				for not more than 10 years, or both.
							;
				and
					(2)in subsection
			 (b)—
					(A)by striking
			 (b) As used in this subsection— and inserting the
			 following:
						
							(b)DefinitionsIn
				this
				section—
							;
					(B)in paragraph
			 (1)(B), by striking and at the end;
					(C)in paragraph (2),
			 by striking the period at the end and inserting a semicolon; and
					(D)by adding at the
			 end the following:
						
							(3)the terms
				dating partner and spouse or intimate partner have
				the meanings given those terms in section 2266;
							(4)the term
				strangling means intentionally, knowingly, or recklessly impeding
				the normal breathing or circulation of the blood of a person by applying
				pressure to the throat or neck, regardless of whether that conduct results in
				any visible injury or whether there is any intent to kill or protractedly
				injure the victim; and
							(5)the term
				suffocating means intentionally, knowingly, or recklessly impeding
				the normal breathing of a person by covering the mouth of the person, the nose
				of the person, or both, regardless of whether that conduct results in any
				visible injury or whether there is any intent to kill or protractedly injure
				the
				victim.
							.
					(b)Indian major
			 crimesSection 1153(a) of title 18, United States Code, is
			 amended by striking assault with intent to commit murder, assault with a
			 dangerous weapon, assault resulting in serious bodily injury (as defined in
			 section 1365 of this title) and inserting a felony assault under
			 section 113.
			(c)Repeat
			 offendersSection 2265A(b)(1)(B) of title 18, United States Code,
			 is amended by inserting or tribal after
			 State.
			8.Analysis and
			 research on violence against Indian women
			(a)In
			 generalSection 904(a) of the
			 Violence Against Women and Department of Justice Reauthorization Act of 2005
			 (42 U.S.C. 3796gg–10 note) is amended—
				(1)in paragraph
			 (1)—
					(A)by striking
			 The National and inserting Not later than 2 years after
			 the date of enactment of the Stand Against
			 Violence and Empower Native Women Act, the National;
			 and
					(B)by inserting
			 and in Native villages (as defined in section 3 of the Alaska Native
			 Claims Settlement Act (43 U.S.C. 1602)), and Native Hawaiian women
			 before the period at the end;
					(2)in paragraph
			 (2)(A)—
					(A)in clause (iv), by
			 striking and at the end;
					(B)in clause (v), by
			 striking the period at the end and inserting ; and; and
					(C)by adding at the
			 end the following:
						
							(vi)sex
				trafficking.
							;
				
					(3)in paragraph (4),
			 by striking this Act and inserting the
			 Stand Against Violence and Empower Native
			 Women Act; and
				(4)in paragraph (5),
			 by striking this section $1,000,000 for each of fiscal years 2007 and
			 2008 and inserting this subsection $1,000,000 for each of fiscal
			 years 2014 and 2015.
				(b)Authorization of
			 appropriationsSection
			 905(b)(2) of the Violence Against Women and Department of Justice
			 Reauthorization Act of 2005 (28 U.S.C. 534 note) is amended by striking
			 fiscal years 2007 through 2011 and inserting fiscal years
			 2014 through 2018.
			9.Indian law and
			 order commissionSection 15(f)
			 of the Indian Law Enforcement Reform Act (25 U.S.C. 2812(f)) is amended by
			 striking 2 years and inserting 3 years.
		10.Report on Alaska
			 Rural Justice and Law Enforcement CommissionThe Attorney General, after consultation
			 with the Attorney General of the State of Alaska, the Commissioner of Public
			 Safety of the State of Alaska, the Alaska Federation of Natives, and federally
			 recognized Indian tribes in the State of Alaska, shall report to Congress not
			 later than one year after enactment of this Act with respect to whether the
			 Alaska Rural Justice and Law Enforcement Commission established under section
			 112(a)(1) of the Consolidated Appropriations Act, 2004 should be continued and
			 whether appropriations should be authorized for the continued work of the
			 commission. The report may contain recommendations for legislation with respect
			 to the scope of the work and composition of the commission.
		11.Grants to
			 encourage arrest policies and enforcement of protection orders
			(a)In
			 generalPart U of title I of
			 the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796hh et
			 seq.) is amended—
				(1)in section 2101
			 (42 U.S.C. 3796hh)—
					(A)in subsection
			 (b)—
						(i)in
			 the matter preceding paragraph (1), by striking States, and all
			 that follows through units of local government and inserting
			 grantees;
						(ii)in
			 paragraph (1), by inserting and enforcement of protection orders across
			 State and tribal lines before the period;
						(iii)in
			 paragraph (2), by striking and training in police departments to improve
			 tracking of cases and inserting data collection systems, and
			 training in police departments to improve tracking of cases and classification
			 of complaints;
						(iv)in
			 paragraph (4), by inserting and provide the appropriate training and
			 education about domestic violence, dating violence, sexual assault, and
			 stalking after computer tracking systems;
						(v)in
			 paragraph (5), by inserting and other victim services after
			 legal advocacy service programs;
						(vi)in
			 paragraph (6), by striking judges and inserting Federal,
			 State, tribal, territorial, and local judges, courts, and court-based and
			 court-related personnel;
						(vii)in
			 paragraph (8), by striking and sexual assault and inserting
			 dating violence, sexual assault, and stalking;
						(viii)in paragraph
			 (10), by striking non-profit, non-governmental victim services
			 organizations, and inserting victim service providers, staff
			 from population specific organizations,; and
						(ix)by
			 adding at the end the following:
							
								(14)To develop and
				implement training programs for prosecutors and other prosecution-related
				personnel regarding best practices to ensure offender accountability, victim
				safety, and victim consultation in cases involving domestic violence, dating
				violence, sexual assault, and stalking.
								(15)To develop or
				strengthen policies, protocols, and training for law enforcement, prosecutors,
				and the judiciary in recognizing, investigating, and prosecuting instances of
				domestic violence, dating violence, sexual assault, and stalking against
				immigrant victims, including the appropriate use of applications for
				nonimmigrant status under subparagraphs (T) and (U) of section 101(a)(15) of
				the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)).
								(16)To develop and
				promote State, local, or tribal legislation and policies that enhance best
				practices for responding to the crimes of domestic violence, dating violence,
				sexual assault, and stalking, including the appropriate treatment of
				victims.
								(17)To develop,
				implement, or enhance sexual assault nurse examiner programs or sexual assault
				forensic examiner programs, including the hiring and training of such
				examiners.
								(18)To develop,
				implement, or enhance Sexual Assault Response Teams or similar coordinated
				community responses to sexual assault.
								(19)To develop and
				strengthen policies, protocols, and training for law enforcement officers and
				prosecutors regarding the investigation and prosecution of sexual assault cases
				and the appropriate treatment of victims.
								(20)To provide human
				immunodeficiency virus testing programs, counseling, and prophylaxis for
				victims of sexual assault.
								(21)To identify and
				inventory backlogs of sexual assault evidence collection kits and to develop
				protocols for responding to and addressing such backlogs, including policies
				and protocols for notifying and involving victims.
								(22)To develop
				multidisciplinary high-risk teams focusing on reducing domestic violence and
				dating violence homicides by—
									(A)using
				evidence-based indicators to assess the risk of homicide and link high-risk
				victims to immediate crisis intervention services;
									(B)identifying and
				managing high-risk offenders; and
									(C)providing ongoing
				victim advocacy and referrals to comprehensive services including legal,
				housing, health care, and economic
				assistance.
									;
				
						(B)in subsection
			 (c)—
						(i)in
			 paragraph (1)—
							(I)in the matter
			 preceding subparagraph (A), by inserting except for a court,
			 before certify; and
							(II)by redesignating
			 subparagraphs (A) and (B) as clauses (i) and (ii), and adjusting the margin
			 accordingly;
							(ii)in
			 paragraph (2), by inserting except for a court, before
			 demonstrate;
						(iii)in
			 paragraph (3)—
							(I)by striking
			 spouses each place it appears and inserting
			 parties; and
							(II)by striking
			 spouse and inserting party;
							(iv)in
			 paragraph (4)—
							(I)by inserting
			 , dating violence, sexual assault, or stalking after
			 felony domestic violence;
							(II)by inserting
			 modification, enforcement, dismissal, withdrawal, after
			 registration, each place it appears;
							(III)by inserting
			 dating violence, after victim of domestic
			 violence,; and
							(IV)by striking
			 and at the end;
							(v)in
			 paragraph (5)—
							(I)in the matter
			 preceding subparagraph (A), by striking , not later than 3 years after
			 January 5, 2006;
							(II)by inserting
			 , trial of, or sentencing for after investigation
			 of each place it appears;
							(III)by redesignating
			 subparagraphs (A) and (B) as clauses (i) and (ii), and adjusting the margin
			 accordingly;
							(IV)in clause (ii),
			 as redesignated by subclause (III) of this clause, by striking
			 subparagraph (A) and inserting clause (i);
			 and
							(V)by striking the
			 period at the end and inserting ; and;
							(vi)by
			 redesignating paragraphs (1) through (5), as amended by this subparagraph, as
			 subparagraphs (A) through (E), respectively;
						(vii)in
			 the matter preceding subparagraph (A), as redesignated by clause (v) of this
			 subparagraph—
							(I)by striking the
			 comma that immediately follows another comma; and
							(II)by striking
			 grantees are States and inserting the following: “grantees
			 are—
								
									(1)States
									;
				and
							(viii)by adding at
			 the end the following:
							
								(2)a State, tribal,
				or territorial domestic violence or sexual assault coalition or a victim
				service provider that partners with a State, Indian tribal government, or unit
				of local government that certifies that the State, Indian tribal government, or
				unit of local government meets the requirements under paragraph
				(1).
								; 
						(C)in subsection
			 (d)—
						(i)in
			 paragraph (1)—
							(I)in the matter
			 preceding subparagraph (A), by inserting , policy, after
			 law; and
							(II)in subparagraph
			 (A), by inserting and the defendant is in custody or has been served
			 with the information or indictment before the semicolon; and
							(ii)in
			 paragraph (2), by striking it and inserting its;
			 and
						(D)by adding at the
			 end the following:
						
							(f)Allocation for
				tribal coalitionsOf the amounts appropriated for purposes of
				this part for each fiscal year, not less than 5 percent shall be available for
				grants under section 2001(d) (42 U.S.C. 3796gg(d)).
							(g)Allocation for
				sexual assaultOf the amounts appropriated for purposes of this
				part for each fiscal year, not less than 25 percent shall be available for
				projects that address sexual assault, including stranger rape, acquaintance
				rape, alcohol or drug-facilitated rape, and rape within the context of an
				intimate partner relationship.
							;
				and
					(2)in section 2102(a)
			 (42 U.S.C. 3796hh–1(a))—
					(A)in paragraph (1),
			 by inserting court, after tribal government,;
			 and
					(B)in paragraph (4),
			 by striking nonprofit, private sexual assault and domestic violence
			 programs and inserting victim service providers and, as
			 appropriate, population specific organizations.
					(b)Authorization of
			 appropriationsSection 1001(a)(19) of title I of the Omnibus
			 Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3793(a)(19)) is
			 amended—
				(1)by striking
			 $75,000,000 and all that follows through 2011.
			 and inserting $73,000,000 for each of fiscal years 2014 through
			 2018.; and
				(2)by striking the
			 period that immediately follows another period.
				12.Effective dates;
			 pilot project
			(a)General
			 effective dateExcept as provided in subsections (b) and (c), the
			 amendments made by this Act shall take effect on the date of enactment of this
			 Act.
			(b)Effective date
			 for special domestic violence criminal jurisdiction
				(1)In
			 generalExcept as provided in
			 paragraph (2), subsections (b) through
			 (e) of section 204 of Public Law 90–284 (as added by
			 section 5) shall take effect on the date that
			 is 2 years after the date of enactment of this Act.
				(2)Pilot
			 project
					(A)In
			 generalAt any time during the 2-year period beginning on the
			 date of enactment of this Act, an Indian tribe may ask the Attorney General to
			 designate the tribe as a participating tribe under section 204(a) of Public Law
			 90–284 on an accelerated basis.
					(B)ProcedureThe
			 Attorney General may grant a request under subparagraph (A) after coordinating
			 with the Secretary of the Interior, consulting with affected Indian tribes, and
			 concluding that the criminal justice system of the requesting tribe has
			 adequate safeguards in place to protect defendants’ rights, consistent with
			 section 204 of Public Law 90–284.
					(C)Effective dates
			 for pilot projectsAn Indian tribe designated as a participating
			 tribe under this paragraph may commence exercising special domestic violence
			 criminal jurisdiction pursuant to subsections (b) through (e) of section 204 of
			 Public Law 90–284 on a date established by the Attorney General, after
			 consultation with that Indian tribe, but in no event later than the date that
			 is 2 years after the date of enactment of this Act.
					(c)Effective date
			 for grant program amendmentsThe provisions of sections 2, 3, and
			 11 of this Act shall not take effect until the beginning of the first fiscal
			 year beginning after the date of enactment of this Act.
			
